Citation Nr: 1412212	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2011.  In February 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  Transcripts of the hearings are of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit an additional medical opinion. 

In March 2012 and June 2012, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2013).

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension is causally related service-connected Type II diabetes mellitus.



CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

As the Board's decision to grant entitlement to service connection for hypertension herein constitutes a complete grant of the benefit sought on appeal, no further action is required.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including cardiovascular-renal disease (including hypertension), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

In written statements of record as well as during a July 2011 DRO hearing and a February 2012 Board hearing, the Veteran contended that his hypertension was caused or secondary to his service-connected Type II diabetes mellitus. 

An October 1964 service separation examination report (conducted while the Veteran was not on active duty) revealed a blood pressure reading of 140/60.  The Veteran's heart was noted to be normal on clinical evaluation.  In an October 1964 Report of Medical History document, the Veteran marked that he had high or low blood pressure.  The examiner noted that the Veteran had high blood pressure in the past. 

Service treatment records from the Veteran's period of active service from May 1968 to October 1969 did not contain documentation of any findings, diagnosis, or treatment for hypertension during military service.  An April 1968 active duty examination report revealed a blood pressure reading of 128/82.  The Veteran's heart was indicated to be normal on clinical evaluation.  In an April 1968 Report of Medical History document, the Veteran marked that he had high or low blood pressure.  The examiner noted that the Veteran had no sequelae from hypertension and no disqualifying defects.  The Veteran's September 1969 separation examination report revealed a blood pressure reading of 138/80.  The Veteran's heart was again indicated to be normal on clinical evaluation.  In a September 1969 Report of Medical History document, the Veteran marked that he had high or low blood pressure.  The examiner noted that the Veteran had no sequelae.

In a post-service November 1969 VA examination report, the examiner listed a blood pressure reading of 160/80 and noted there was no abnormality of the cardiovascular system. 

Private treatment records from H. M., M. D., dated from 1987 to 2003 were associated with the record.  A December 1988 treatment record listed a blood pressure reading of 126/86.  A February 1990 treatment record listed a blood pressure reading of 130/80.  While a past medical history of questionable borderline hypertension as noted in an August 1995 treatment record, that same treatment record listed a blood pressure reading of 110/80.  An October 1996 treatment note showed the Veteran's initial diagnosis of diabetes mellitus.  A November 1996 treatment record listed a blood pressure reading of 132/80.  A November 1999 treatment record listed a blood pressure reading of 158/84.  Elevated blood pressure readings of 160/90 and 200/100 were noted in January 2000 treatment records.  Treatment notes dated in March 2000 and February 2002 showed findings of hypertension. 

Private treatment records from E. J. B., M. D., dated from 2004 to 2011 reflected findings of hypertension and diabetes.  

In an October 2005 VA diabetes mellitus examination report, the Veteran indicated that his diabetes mellitus onset about 1997 and that his elevated blood pressure was diagnosed in about 2001.  The examiner indicated that there were no cardiac symptoms related to diabetes.  The examiner listed a diagnosis of essential hypertension, opining that it was not a complication of diabetes, as the Veteran had normal renal function, morbid obesity, and a body mass index (BMI) of 45.  The examiner further opined that the Veteran's hypertension was not worsened or increased by his diabetes.  

Additional post-service VA treatment records dated from 2008 to 2011 reflected findings of hypertension as well as diabetes mellitus and use of medication to help control blood pressure.

In an August 2010 VA hypertension examination report, the Veteran reported that he was diagnosed with diabetes mellitus and then diagnosed with hypertension just a couple of weeks later.  Blood pressure readings taken during the examination were listed as 132/70, 128/70, and 120/70.  After conducting the examination and reviewing of the claims file as well as medical literature, the examiner, a VA certified physician's assistant (PA-C), listed a diagnosis of hypertension, not related to service.  She then opined that the Veteran's hypertension was less likely as not due to his service-connected diabetes mellitus.  In the cited rationale, the examiner indicated that there were independent risk factors and that diabetes in itself does not cause hypertension.  It was noted that hypertension was caused by multifactorial reasons of which the exact reason may be unknown.  The examiner commented that the Veteran's age, obesity, diet, genetics, and other medical problems could all be included in the causation of his hypertension.  She then included text about essential hypertension from an online medical resource in the examination report.  In an October 2010 VA medical opinion addendum report, the same VA examiner opined that there was no aggravation of the Veteran's hypertension due to his Type II diabetes mellitus. 

In a May 2011 statement, E. J. B., M. D., opined that it was at least as likely as not that the Veteran's hypertension was a secondary condition to his diabetes.  In an additional statement dated in July 2011, the private physician discussed his rationale for the above opinion.  He noted that he has seen this pattern develop in his experience as a physician for over 35 years and that medical research as well as the Veteran's progression of symptoms showed that there was a connection between both diabetes and high blood pressure.  The physician further opined that there were no other indications of other causation of high blood pressure in this case. 

In an August 2011 VA diabetes mellitus examination report, the Veteran was noted to have a diagnosis date of 2005/2006 for hypertension.  The examiner indicated that there were no cardiac symptoms related to diabetes.  The examiner listed a diagnosis of hypertension, opining that it was not a complication of diabetes, as essential hypertension was not due to any complication of service-connected diabetes.  The examiner further opined that the Veteran's hypertension was not worsened or increased by his diabetes.  

In a March 2012 statement, E. J. B., M. D., clarified his previous statement regarding the connection between the diagnosis of Type II diabetes mellitus and the secondary onset of hypertension.  He cited to a medical textbook and explained that cardiovascular and cerebrovascular diseases, including hypertension, were macro vascular complications of diabetes.  It was noted that 70 to 80 percent of patients with diabetes die from macro vascular events.  He further commented that the pathogenesis or causation of hypertension by diabetes was due to atherosclerosis and vascular thrombosis.  The physician concluded that hypertension developed from those two mechanisms caused by diabetes, noting that 50 percent of patients with Type II diabetes developed hypertension.  

As an initial matter, the Board notes that the post-service evidence of record does reflect findings of hypertension.  It is also undisputed that the Veteran is currently receiving VA compensation benefits for Type II diabetes mellitus.  The Board must now consider whether the Veteran's currently diagnosed hypertension was proximately caused by or proximately aggravated by his service-connected Type II diabetes mellitus.

While VA examiner opinions dated in October 2005, August 2010, October 2010, and August 2011 are unfavorable to the Veteran's claim, the fact remains that there is support via the Veteran's private physician statements for the conclusion that the Veteran's current hypertension was proximately caused by his service-connected Type II diabetes mellitus.  

In view of the totality of the evidence, including the current findings of hypertension, the previous award of entitlement to service connection for Type II diabetes mellitus, the unfavorable findings in the VA examination reports, and favorable medical opinions provided by the Veteran's private physician, the Board finds that it is as likely as not that the Veteran's current hypertension was caused by his service-connected Type II diabetes mellitus.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


